Name: 2011/790/EU: Council Decision of 14Ã November 2011 on the signing of a Voluntary Partnership Agreement between the European Union and the Central African Republic on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT)
 Type: Decision
 Subject Matter: Africa;  forestry;  wood industry;  European construction;  international affairs;  trade
 Date Published: 2011-12-03

 3.12.2011 EN Official Journal of the European Union L 320/2 COUNCIL DECISION of 14 November 2011 on the signing of a Voluntary Partnership Agreement between the European Union and the Central African Republic on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT) (2011/790/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(3), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In May 2003 the European Commission adopted a Communication to the European Parliament and to the Council entitled Forest law enforcement, governance and trade (FLEGT): proposal for an EU action plan which called for measures to address illegal logging through the development of voluntary partnership agreements with timber-producing countries. Council conclusions on that Action Plan were adopted in October 2003 (1) and the European Parliament adopted a resolution on the subject on 11 July 2005 (2). (2) On 5 December 2005 the Council authorised the Commission to open negotiations on partnership agreements to implement the FLEGT. (3) On 20 December 2005 the Council adopted Regulation (EC) No 2173/2005 (3) which established a FLEGT licensing scheme for imports of timber into the Union from countries with which the Union has concluded voluntary partnership agreements. (4) The negotiations with the Central African Republic have been concluded, and the Voluntary Partnership Agreement between the European Union and the Central African Republic on forest law enforcement, governance and trade in timber and derived products to the European Union (hereinafter referred to as the Agreement) was initialled on 21 December 2010. (5) The Agreement should be signed subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Voluntary Partnership Agreement between the European Union and the Central African Republic on forest law enforcement, governance and trade in timber and derived products to the European Union (hereinafter FLEGT) is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement (4). Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement on behalf of the Union subject to its conclusion. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 November 2011. For the Council The President M. SAWICKI (1) OJ C 268, 7.11.2003, p. 1. (2) OJ C 157 E, 6.7.2006, p. 482. (3) OJ L 347, 30.12.2005, p. 1. (4) The text of the Agreement will be published together with the Decision on its conclusion.